        Case 18-36401 Document 25 Filed in TXSB on 12/13/18 Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

PRAGATI VAIDYA                              *
                                            *                CASE NO. 18-36401-H3-11
       Debtor                               *

    NOTICE OF HEARING ON EXPEDITED MOTION FOR RELIEF FROM STAY

       NOTICE IS HEREBY GIVEN THAT a hearing in said cause will be held in U.S.

Bankruptcy Court, 515 Rusk, Courtroom 401, Houston, Texas 77002, on the 18th day of December

2018 at 10:30 a.m. or at such time thereafter as set by the Court, to consider and act upon the

following:

       Expedited Motion for Relief from Stay (Docket #23)

       Dated at Houston, Texas, this 13th day of December 2018.

                                            LAURA DALE & ASSOCIATES, P.C.


                                            /s/ Liza A. Greene__________________________
                                            LIZA A. GREENE
                                            Attorney for Movant
                                            State Bar No. 14547800/Fed. Id. No. 6709
                                            1800 St. James Place, Suite 620
                                            Houston, Texas 77056
                                            Tel: (713) 600-1717
                                            Fax: (713) 600-1718
                                            lgreene@dalefamilylaw.com

                                    Certificate of Service

       This is to certify that a true and correct copy of the above Notice of Hearing, has been
forwarded by electronic filing, facsimile and/or mailed by regular mail, postage pre-paid on the
13th day of December 2018, to all interested parties as shown on the attached Service List.


                                            /s/ Liza A. Greene_________________________
                                            LIZA A. GREENE
